780 N.W.2d 840 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Mitchell James CLAPPER, Defendant-Appellant.
Docket No. 140142. COA No. 285287.
Supreme Court of Michigan.
April 30, 2010.

Order
On order of the Court, the application for leave to appeal the October 15, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., would grant leave to appeal for the reasons set forth in her dissenting statement in People v. Xiong, 483 Mich. 951, 764 N.W.2d 15 (2009).
MICHAEL F. CAVANAGH, J., would grant leave to appeal to consider the McDougall v. Schanz, 461 Mich. 15, 597 N.W.2d 148 (1999), issue.